EXAMINER’S COMMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-19 are pending. 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher L. North, Applicant’s representative, on September 15, 2021.
In the Claims
4.	The claims have been amended as follows: 
	In claim 6, line 3, the conjunction “or” has been replaced with --and--.
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
With regard to the rejection under 35 U.S.C. 103, in view of the evidence presented in the Declaration of Dr. Iain Wilson, submitted under 37 C.F.R. 1.132 on July 16, 2021, and further evidence in the record, including the presence of the genetic material from the proprietary donor parent in the claimed variety Sicot 714B3F, and the characteristics of Sicot 714B3F, including disease tolerance, the Examiner determined that the prior art fails to teach or reasonably suggest a cotton variety having the genetic background and all of the morphological and physiological characteristics of cotton . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662